Case 5:21-cv-00137-TKW-MJF Document 1-1 Filed 07/02/21 Page 1 of 22




                COMPOSITE
                 EXHIBIT A
7/2/2021                                             Case 5:21-cv-00137-TKW-MJF Document    1-1 OCRS
                                                                                   Jackson County Filed 07/02/21 Page 2 of 22




                                                                                                                                                                                                                   New Search Expand All


            Case Number                    Filed Date                                  Case Type                                                             Status                                     Contested                Jury Trial
   322021CA000093CAAXMX
                                          05/28/2021                               Circuit Civil 3-D                                                        OPEN                                             NO                     YES
       [21000093CAAXMX]


                   Filing Date                                      Description                                       Active                                       Contested                                      Judgment Date
                                                        OTHER-DISCRIMINATION
                  05/28/2021                                                                                          YES                                              NO                                                  -
                                                         EMPLOYMENT/OTHER


                          Party Name                                                 Party Type                                                    Attorney                                                       Bar ID
   GOODMAN, JAMES JEFFERSON JR.                               JUDGE
   METRIC ENGINEERING INC                   Search
                                                              DEFENDANT
   This Party
   THOMPSON TRUCKING LLC                    Search
                                                              DEFENDANT
   This Party
   PEACE, ADRIAN SR               Search This Party           PLAINTIFF                                                    MATTOX, MARIE A                                             739685

     Dockets

                                                                                                Page : 1                                   10
         Image            Doc #            Action Date                                                                                  Description                                                                                 Pages

                     13                06/14/2021               RETURN OF SERVICE: METRIC ENGINEERING, LLC C/O MARILEY PEREZ - REGISTERED AGENT - 6/3/2021                                                                      1

                     12                05/28/2021               EMAILED ADMINISTRATIVE ORDER TO PLAINTIFF'S ATTORNEY

                     11                05/28/2021               CIVIL CASE MANAGEMENT ADMINISTRATIVE ORDER 2021-00-06                                                                                                           5

                     10                05/28/2021               Judge: GOODMAN JR, JAMES J Assigned

                     9                 05/28/2021               SUMMONS ISSUED 5/28/21                                                                                                                                          1

                     8                 05/28/2021               SUMMONS ISSUED 5/28/21                                                                                                                                          1

                     7                 05/28/2021               COMPLAINT                                                                                                                                                       9

                     6                 05/28/2021               CIVIL COVER SHEET                                                                                                                                               3

                     5                 05/28/2021               Payment received: $420.00 Receipt Number MX 2021006651
                     4                 05/28/2021               Assessment 1 Total Assessed $420.00 Balance Remaining $0.00


     Judge Assignment History

                          Assigned Date                                            Withdraw Date                                             Judicial Officer                                                  Type
      05/28/2021                                                -                                                         GOODMAN, JAMES J JR


     Court Events

                 Event Date                                Judge                              Docket Type                               Location                             Prosecutor                        Defendant Attorney
      No records found.


     Financial Summary

                                                                                                            Financial Summary
      Assessment                                 Total: $420.00                                    Paid to Date: $420.00                                                    Balance Due: $0.00
      Restitution                                Total: $0.00                                      Paid to Date: $0.00                                                      Balance Due: $0.00

                                                                                                               Financial Details
                     Count                          Assessment Due                    Assessment Paid to Date                      Restitution Due                   Restitution Paid to Date                  Last Payment Date
                                             $420.00                               $420.00                                $0.00                                   $0.00                                  -


     Reopen History

                                    Reopen Date                                                              Reopen Close Date                                                                Reopen Reason
      No records found.


  ** Pursuant to Florida Statutes and Florida Rules of Court Procedure, records that have been designated as expunged, sealed or confidential may not be available through this service. For additional information on specific records please
  contact the Clerk of Court.




https://www.civitekflorida.com/ocrs/app/caseinformation.xhtml?query=aN1PxsBEJTH_pdB7Dumqb_E3uxPYD4DzTltRlCnQM8U&from=partySearchResults&partyIndex=0                                                                                             1/1
Case 5:21-cv-00137-TKW-MJF Document 1-1 Filed 07/02/21 Page 3 of 22
Case 5:21-cv-00137-TKW-MJF Document 1-1 Filed 07/02/21 Page 4 of 22
Case 5:21-cv-00137-TKW-MJF Document 1-1 Filed 07/02/21 Page 5 of 22
Case 5:21-cv-00137-TKW-MJF Document 1-1 Filed 07/02/21 Page 6 of 22
Case 5:21-cv-00137-TKW-MJF Document 1-1 Filed 07/02/21 Page 7 of 22
Case 5:21-cv-00137-TKW-MJF Document 1-1 Filed 07/02/21 Page 8 of 22
Case 5:21-cv-00137-TKW-MJF Document 1-1 Filed 07/02/21 Page 9 of 22
Case 5:21-cv-00137-TKW-MJF Document 1-1 Filed 07/02/21 Page 10 of 22
Case 5:21-cv-00137-TKW-MJF Document 1-1 Filed 07/02/21 Page 11 of 22
Case 5:21-cv-00137-TKW-MJF Document 1-1 Filed 07/02/21 Page 12 of 22
Case 5:21-cv-00137-TKW-MJF Document 1-1 Filed 07/02/21 Page 13 of 22
Case 5:21-cv-00137-TKW-MJF Document 1-1 Filed 07/02/21 Page 14 of 22
Case 5:21-cv-00137-TKW-MJF Document 1-1 Filed 07/02/21 Page 15 of 22
Case 5:21-cv-00137-TKW-MJF Document 1-1 Filed 07/02/21 Page 16 of 22
Case 5:21-cv-00137-TKW-MJF Document 1-1 Filed 07/02/21 Page 17 of 22
Case 5:21-cv-00137-TKW-MJF Document 1-1 Filed 07/02/21 Page 18 of 22
Case 5:21-cv-00137-TKW-MJF Document 1-1 Filed 07/02/21 Page 19 of 22
Case 5:21-cv-00137-TKW-MJF Document 1-1 Filed 07/02/21 Page 20 of 22
Case 5:21-cv-00137-TKW-MJF Document 1-1 Filed 07/02/21 Page 21 of 22
Case 5:21-cv-00137-TKW-MJF Document 1-1 Filed 07/02/21 Page 22 of 22
